             Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 1 of 35


 1   C.K. Lee, admitted pro hac vice
     Email: cklee@leelitigation.com
 2
     148 West 24th Street, Eighth Floor
 3   New York, NY 10011
     Tel.: 212-465-1188
 4
     Fax: 212-465-1181
 5
     David Makman, Esq.
 6
     CA Bar No.: 178195
 7   LAW OFFICES OF DAVID A. MAKMAN
     655 Mariner’s Island, Suite 306
 8
     San Mateo, CA 94404
 9   Tel: 650-242-1560
     Fax: 650-242-1547
10
     Email: david@makmanlaw.com
11
12   Attorneys for Plaintiffs and the Proposed Class
13
14                            UNITED STATES DISTRICT COURT
15                           NORTHERN DISTRICT OF CALIFORNIA
16                                  SAN FRANCISCO DIVISION
17
18   JAMIE JOSLIN and COURTNEY                         Case No.: 18-cv-04941-JSW
     DAVIS, on behalf of themselves and
19   others similarly situated,                        FIRST AMENDED CLASS ACTION
20                                       Plaintiffs,           COMPLAINT
21   v.
22                                                          JURY TRIAL DEMANDED
     CLIF BAR & COMPANY
23                                     Defendant.
24
25         Plaintiffs JAMIE JOSLIN and COURTNEY DAVIS (“Plaintiffs”), individually and
26   on behalf of all other persons similarly situated, by and through their undersigned attorneys,
27   pursuant to this Class Action Complaint against Defendant CLIF BAR & COMPANY
28   (“Defendant”), allege the following:


                                                -1-
                           AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
             Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 2 of 35


 1                                  NATURE OF THE ACTION
 2         1.     This is a consumer protection action arising out of deceptive and otherwise
 3   improper business practices that Defendant engages in with respect to the labeling of its
 4   Clif Bar® White Chocolate Macadamia Nut Bar and Luna® White Chocolate Macadamia
 5   Bar (individually, a “Product”; collectively, the “Products”). See Exhibit A (displaying the
 6   Products’ front-label packaging). The Products are marketed extensively throughout the
 7   United States, numerous retail stores, and on Defendant’s online websites.
 8         2.     The Products are advertised and sold to mislead consumers into believing that
 9   the bars contain white chocolate, when in fact they do not. See Exhibit B (displaying the
10   Products’ ingredient statements). Accordingly, the Products violate the California and New
11   York State laws, whose scope is identical to that of the Federal Food Drug & Cosmetic Act
12   (“FDCA”). Because the Products are thus misbranded, Defendant has misled consumers
13   regarding the true composition of the Products.
14         3.     Plaintiffs viewed Defendant’s misleading labels and reasonably relied in
15   substantial part on the representations that they contain real white chocolate. Plaintiffs were
16   thereby deceived into purchasing a product inferior to what they had bargained for.
17         4.     Upon information and belief, Defendant continues to sell the misbranded
18   Products.
19         5.     Plaintiffs bring this proposed consumer class action on behalf of themselves
20   and all other persons nationwide (the “Class”) who, from the applicable limitations period
21   up to and including the present (the “Class Period”), purchased the Products for
22   consumption and not for resale.
23         6.     During the Class Period, Defendant purposely manufactured, marketed, and
24   sold the mislabeled Products throughout the United States.
25         7.     Defendant violates statutes enacted in each of the fifty states and the District
26   of Columbia that are designed to protect consumers against unfair, deceptive, fraudulent
27   and unconscionable trade and business practices and false advertising. These statutes
28   include the following:


                                                -2-
                           AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
      Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 3 of 35


 1   a.   Alabama Deceptive Trade Practices Act, Ala. Statues Ann. § 8-19-1, et seq.;
     b.   Alaska Unfair Trade Practices and Consumer Protection Act, Ak. Code
 2
          § 45.50.471, et seq.;
 3   c.   Arizona Consumer Fraud Act, Arizona Revised Statutes, § 44-1521, et seq.;
     d.   Arkansas Deceptive Trade Practices Act, Ark. Code § 4-88-101, et seq.;
 4
     e.   California Consumer Legal Remedies Act, Cal. Civ. Code § 1750, et seq.,
 5        and California's Unfair Competition Law, Cal. Bus. & Prof Code § 17200, et
 6        seq.;
     f.   Colorado Consumer Protection Act, Colo. Rev. Stat. § 6-1-101, et seq.;
 7   g.   Connecticut Unfair Trade Practices Act, Conn. Gen. Stat § 42-110a, et seq.;
 8   h.   Delaware Deceptive Trade Practices Act, 6 Del. Code § 2511, et seq.;
     i.   District of Columbia Consumer Protection Procedures Act, D.C. Code § 28
 9        3901, et seq.;
10   j.   Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. Ann. § 501.201,
          et seq.;
11   k.   Georgia Fair Business Practices Act, § 10-1-390 et seq.;
12   l.   Hawaii Unfair and Deceptive Practices Act, Hawaii Revised Statues § 480 1,
          et seq., and Hawaii Uniform Deceptive Trade Practices Act, Hawaii Revised
13        Statutes § 481A-1, et seq.;
14   m.   Idaho Consumer Protection Act, Idaho Code § 48-601, et seq.;
     n.   Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS
15        § 505/1, et seq.;
16   o.   Indiana Deceptive Consumer Sales Act, Indiana Code Ann. § 24-5-0.5-0.1,
          et seq.;
17   p.   Iowa Consumer Fraud Act, Iowa Code § 714.16, et seq.;
18   q.   Kansas Consumer Protection Act, Kan. Stat. Ann § 50-626, et seq.;
     r.   Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann. § 367.110, et seq.,
19        and the Kentucky Unfair Trade Practices Act, Ky. Rev. Stat. Ann § 365.020,
20        et seq.;
     s.   Louisiana Unfair Trade Practices and Consumer Protection Law, La. Rev.
21        Stat. Ann. § § 51:1401, et seq.;
22   t.   Maine Unfair Trade Practices Act, 5 Me. Rev. Stat. § 205A, et seq,, and
          Maine Uniform Deceptive Trade Practices Act, Me. Rev. Stat. Ann. 10,
23        § 1211, et seq.,
24   u.   Maryland Consumer Protection Act, Md. Com. Law Code § 13-101, et seq.;
     v.   Massachusetts Unfair and Deceptive Practices Act, Mass. Gen. Laws ch.
25        93A;
26   w.   Michigan Consumer Protection Act, § 445.901, et seq.;
     x.   Minnesota Prevention of Consumer Fraud Act, Minn. Stat § 325F.68, et
27        seq., and Minnesota Uniform Deceptive Trade Practices Act, Minn. Stat.
28        § 325D.43, et seq.;


                                       -3-
                  AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
      Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 4 of 35


 1   y.  Mississippi Consumer Protection Act, Miss. Code Ann. § 75-24-1, et seq.;
     z.  Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.010, et seq.;
 2
     aa. Montana Unfair Trade Practices and Consumer Protection Act, Mont. Code
 3       § 30-14-101, et seq.;
     bb. Nebraska Consumer Protection Act, Neb. Rev. Stat. § 59 1601, et seq., and
 4
         the Nebraska Uniform Deceptive Trade Practices Act, Neb. Rev. Stat. § 87-
 5       301, et seq.;
 6   cc. Nevada Trade Regulation and Practices Act, Nev. Rev. Stat. § 598.0903, et
         seq.;
 7   dd. New Hampshire Consumer Protection Act, N.H. Rev. Stat. § 358-A:1, et
 8       seq.;
     ee. New Jersey Consumer Fraud Act, N.J. Stat. Ann. § 56:8 1, et seq.;
 9   ff. New Mexico Unfair Practices Act, N.M. Stat. Ann. § 57 12 1, et seq.;
10   gg. New York Deceptive Acts and Practices Act, N.Y. Gen. Bus. Law § 349, et
         seq.;
11   hh. North Dakota Consumer Fraud Act, N.D. Cent. Code §§ 51 15 01, et seq.;
12   ii. North Carolina Unfair and Deceptive Trade Practices Act, North Carolina
         General Statutes § 75-1, et seq.;
13   jj. Ohio Deceptive Trade Practices Act, Ohio Rev. Code. Ann. § 4165.01. et
14       seq.;
     kk. Oklahoma Consumer Protection Act, Okla. Stat. 15 § 751, et seq.;
15   ll. Oregon Unfair Trade Practices Act, Rev. Stat § 646.605, et seq.;
16   mm. Pennsylvania Unfair Trade Practices and Consumer Protection Law, 73
         Penn. Stat. Ann. § 201-1, et seq.;
17   nn. Rhode Island Unfair Trade Practices and Consumer Protection Act, R.I.
18       Gen. Laws § 6-13.1-1, et seq.;
     oo. South Carolina Unfair Trade Practices Act, S.C. Code Laws § 39-5-10, et
19       seq.;
20   pp. South Dakota's Deceptive Trade Practices and Consumer Protection Law,
         S.D. Codified Laws § 37 24 1, et seq.;
21   qq. Tennessee Trade Practices Act, Tennessee Code Annotated § 47-25-101, et
22       seq.;
     rr. Texas Stat. Ann. § 17.41, et seq., Texas Deceptive Trade Practices Act, et
23       seq.;
24   ss. Utah Unfair Practices Act, Utah Code Ann. § 13-5-1, et seq.;
     tt. Vermont Consumer Fraud Act, Vt. Stat. Ann. tit.9, § 2451, et seq.;
25   uu. Virginia Consumer Protection Act, Virginia Code Ann. § 59.1-196, et seq.;
26   vv. Washington Consumer Fraud Act, Wash. Rev, Code § 19.86.010, et seq.;
     ww. West Virginia Consumer Credit and Protection Act, West Virginia Code
27       § 46A-6-101, et seq.;
28   xx. Wisconsin Deceptive Trade Practices Act, Wis. Stat. § 100. 18, et seq.;


                                       -4-
                  AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
            Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 5 of 35


 1         yy.    Wyoming Consumer Protection Act, Wyoming Stat. Ann. § 40-12-101, et
                  seq.
 2
 3         8.     Defendant’s misbranded Products deceived Plaintiffs and the Class, who

 4   reasonably and substantially relied upon the accuracy of Defendant’s front-package

 5   labeling when deciding to purchase the Products. Plaintiffs and the Class would not have

 6   purchased the Products had they known that they in fact do not contain white chocolate.

 7   Defendant has collected millions of dollars from the sale of its misbranded Products, which

 8   it would not have accrued but for its unfair and deceptive practices. Plaintiffs bring this

 9   action to stop Defendant’s unlawful business practices.

10         9.     Plaintiffs do not seek to contest or enforce any state law that has requirements

11   beyond those required by federal laws or regulations.

12                                 JURISDICTION AND VENUE

13         10.    The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332

14   because this is a class action, as defined by 28 U.S.C § 1332(d)(1)(B), in which a member

15   of the putative class is a citizen of a different state than Defendant, and the amount in

16   controversy exceeds the sum or value of $5,000,000, excluding interest and costs. See 28

17   U.S.C. § 1332(d)(2).

18         11.    The Court has personal jurisdiction over Defendant because its Products are

19   designed, manufactured, advertised, marketed, distributed and sold throughout California

20   State; Defendant engages in the wrongdoing alleged in this Complaint throughout the

21   United States, including in California. Defendant is authorized to do business in California

22   State. Defendant has sufficient minimum contacts with California and/or has otherwise

23   intentionally availed itself of the markets in California, rendering the exercise of

24   jurisdiction by the Court permissible under traditional notions of fair play and substantial

25   justice. Moreover, Defendant engages in substantial and not isolated activity within

26   California. California is also Defendant’s principal place of business.

27         12.    Venue is proper in this district pursuant to 28 U.S.C § 1391(a) and (b) because

28   a substantial part of the events giving rise to Plaintiff JOSLIN’S claims occurred in this


                                                 -5-
                            AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
             Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 6 of 35


 1   District, and Defendant is subject to personal jurisdiction in this District. Plaintiff JOSLIN
 2   purchased Defendant’s Products in Riverside, California. Moreover, Defendant distributes,
 3   advertises, and sells the Products, which are the subject of the present Complaint, in this
 4   District.
 5                                            PARTIES
 6   California Plaintiff
 7          13.     On January 9, 2018, JAMIE JOSLIN, a resident of California, purchased a
 8   six-pack of the Luna® White Chocolate Macadamia Product in reasonable reliance on
 9   Defendant’s representations that the bars contain white chocolate. Plaintiff JOSLIN
10   purchased the Product for the premium price of $5.99 at a Target in Riverside, California.
11   The White Chocolate Chip Macadamia Nut Bar Product was labeled “White Chocolate
12   Macadamia.” The phrase “White Chocolate” unambiguously represented to Plaintiff
13   JOSLIN that the Product contains white chocolate. However, after purchasing the Product,
14   she discovered that it in fact contains inferior confectionary ingredients that are not white
15   chocolate at all. Plaintiff JOSLIN was thereby denied the benefit of her bargain. Should
16   she encounter the Product in the future, she could not rely on the truthfulness of the
17   Product’s packaging, absent corrective changes to the Product’s packaging or its
18   ingredients.
19
20   New York Plaintiff
21          14.     On March 29, 2018, COURTNEY DAVIS, a resident of New York, purchased
22   a Clif Bar® White Chocolate Macadamia Nut Bar Product at a Duane Reade in Manhattan
23   in reasonable reliance on the Product’s label representations that it contains white
24   chocolate. Plaintiff DAVIS purchased her Product for the premium price of $1.99. The
25   phrase “White Chocolate Macadamia Nut” unequivocally represented to Plaintiff DAVIS
26   that the Product contained white chocolate, when it in fact did not. Plaintiff DAVIS was
27   thus injured when she was denied the benefit of her bargain. Should she encounter the
28


                                                 -6-
                            AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
            Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 7 of 35


 1   Product in the future, she could not rely on the truthfulness of the Product’s packaging,
 2   absent corrective changes to the Product’s packaging or its ingredients.
 3
 4   Defendant
 5         15.     CLIF BAR & COMPANY is a corporation organized under the laws of
 6   California with its principal place of business at 1451 66th Street, Emeryville, CA 94608.
 7   Its registered agent for service of process is Bruce Lymburn at the same address.
 8         16.     Defendant manufactures, packages, distributes, advertises, markets, and sells
 9   the misbranded Products to millions of customers nationwide, including New York and
10   California.
11         17.     Defendant distributes, markets, and sells its Products throughout the fifty
12   states and the District of Columbia. The labeling, packaging, and advertising for the
13   Products, reasonably and substantially relied upon by Plaintiffs, were prepared and/or
14   approved by Defendant and its agents, and were disseminated by Defendant and its agents
15   through advertising containing the misrepresentations alleged herein. Such labeling,
16   packaging, and advertising were designed to encourage consumers to purchase the
17   Products, and misled reasonable consumers—including Plaintiffs and the Class—into
18   purchasing the Products. Defendant owns, markets, and distributes the Products, and
19   creates and/or authorizes the unlawful, fraudulent, unfair, misleading and/or deceptive
20   labeling, packaging, and advertising for the Products.
21
                                   FACTUAL ALLEGATIONS
22
                   Defendant’s Products Do Not Contain Real White Chocolate
23
           18.     The taste of authentic white chocolate, as it has come to be known by
24
     American consumers, is comprised of a specific set of ingredients. To ensure that
25
     consumers actually receive white chocolate from a seller, the FDA has set forth the
26
     following definition that must be satisfied before a company can make a bona fide “white
27
     chocolate” representation on its food products:
28


                                                -7-
                           AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
             Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 8 of 35


 1
 2          (a) Description. (1) White chocolate is the solid or semiplastic food prepared
 3          by intimately mixing and grinding cacao fat with one or more of the optional
 4          dairy ingredients specified in paragraph (b)(2) of this section and one or more
 5          optional nutritive carbohydrate sweeteners and may contain one or more of
 6          the other optional ingredients specified in paragraph (b) of this section. White
 7          chocolate shall be free of coloring material.
 8          [b](2) Dairy ingredients:
 9          (i) Cream, milkfat, butter;
10          (ii) Milk, dry whole milk, concentrated milk, evaporated milk, sweetened
11          condensed milk;
            (iii) Skim milk, concentrated skim milk, evaporated skim milk, sweetened
12          condensed skim milk, nonfat dry milk;
13          (iv) Concentrated buttermilk, dried buttermilk; and
14          (v) Malted milk;
15   21 C.F.R. § 163.124.
16          19.    Real white chocolate’s flavor is partially imparted by milkfat. Accordingly,
17   U.S.,1 Canadian,2 and European3 regulators all define white chocolate as having at least
18   3.5% milkfat. The imitation white chocolate in the Products do not have milkfat or any of
19   the specified ingredients in section (b)(2), as required.
20          Federal Law Prohibits Misbranded Foods Such as Defendant’s Products
21          20.    All Federal law, agency regulation, and state law identically prohibit
22   Defendant’s misleading labeling practices.
23          21.    Under the FDCA, 21 U.S.C. § 343(c), a food shall be deemed to be
24   misbranded “[i]f it is an imitation of another food, unless its label bears, in type of uniform
25   size and prominence, the word “imitation” and, immediately thereafter, the name of the
26
     1
27     21 C.F.R. § 163.124(a)(2).
     2
       C.R.C., c. 870, Section B.04.009(a)(iii).
     3
28     Directive 2000/36/EC of the European Parliament and of the Council of 23 June 2000 relating to cocoa
     and chocolate products intended for human consumption, Annex I, A(6).

                                                 -8-
                            AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
            Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 9 of 35


 1   food imitated.” The Products are misbranded regardless of whether or not Defendant
 2   intended to mislead consumers: “FDA advises that the term ‘misleading’ does not require
 3   any clear implication regarding intent.” 58 FR 64123, 64128.
 4          State Laws Mirror and Incorporate Federal Law and FDA Regulations
 5         22.   Food labeling laws and regulations of the fifty states and the District of
 6   Columbia impose requirements which mirror and incorporate federal law.
 7         23.   The Sherman Law prohibits misleading food labeling. It imposes the same
 8   standards as federal law, including the Federal Standard for “white chocolate”, which it
 9   incorporates:
10         Any food is misbranded if it purports to be, or is represented as, a food for
11         which a definition and standard of identity has been established under Section
           110505 and the label fails to bear the name of the food specified in the
12         standard or otherwise fails to conform to the definition and standard.
13   Cal. Health & Safety Code § 110710.
14
           24.   The Sherman Law explicitly incorporates the same standards as FDA
15
     regulations. See §§110100 and 110380. The Sherman Law’s various provisions prohibit
16
     every aspect of Clif Bar and Company’s mislabeling of the Products, including their
17
     manufacture, distribution, marketing and sale, as follows:
18
           • § 110385. “It is unlawful for any person to distribute in commerce any food
19
           . . . if its packaging or labeling does not conform to the provisions of this
20         article or to regulations adopted pursuant to this article.”;
           • § 110390, “It is unlawful for any person to disseminate any false
21
           advertisement of any food . . . . An advertisement is false if it is false or
22         misleading in any particular.”;
           • § 110395, “It is unlawful for any person to manufacture, sell, deliver, hold,
23
           or offer for sale any food . . . that is falsely advertised.”;
24         • § 110398, “It is unlawful for any person to advertise any food, drug, device,
           or cosmetic that is adulterated or misbranded.”;
25
           • § 110400, “It is unlawful for any person to receive in commerce any food . . .
26         that is falsely advertised or to deliver or proffer for delivery any such
           food . . . .”;
27
           • § 110760 “It is unlawful for any person to manufacture, sell, deliver, hold,
28         or offer for sale any food that is misbranded.”;


                                               -9-
                          AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
            Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 10 of 35


 1         • § 110765, “It is unlawful for any person to misbrand any food.”; and
           • § 110770, “It is unlawful for any person to receive in commerce any food
 2
           that is misbranded or to deliver or proffer for delivery any such food.”.
 3
 4         25.    Congruently, New York State law broadly prohibits the misbranding of food
 5   in language identical to that found in regulations promulgated pursuant to the FDCA § 403,
 6   21 U.S.C. 343. Under New York Agm. Law § 201, the law specifically provides that
 7   “[f]ood shall be deemed to be misbranded …If it is an imitation of another food, unless its
 8   label bears the word “imitation” and immediately thereafter the name of the food imitated
 9   in type of uniform size and equal prominence, followed by a statement showing the
10   constituents thereof.”
11         26.    Courts have noted the incorporation of FDA regulations into New York law
12   in evaluating claims brought under NY GBL § 349. See Ackerman v. Coca-Cola Co., No.
13   CV-09-0395 (JG) (RML), 2010 U.S. Dist. LEXIS 73156, at *13 (E.D.N.Y. July 21, 2010)
14   (“New York's Agriculture and Marketing law similarly provides in relevant part that food
15   shall be deemed misbranded ‘[i]f its labeling is false or misleading in any particular, and
16   incorporates the FDCA's labeling provisions.”); Izquierdo v. Mondelez Int'l, Inc., No. 16-
17   cv-04697 (CM), 2016 U.S. Dist. LEXIS 149795, at *11 (S.D.N.Y. Oct. 26, 2016) (“Here,
18   New York law expressly incorporates the standard imposed by the FDCA.”); N. Am. Olive
19   Oil Ass’n v. Kangadis Food Inc., 962 F. Supp. 2d 514, 519 (S.D.N.Y. 2013) (evaluating
20   claims under New York Gen. Bus. Law §§ 349 and 350 and finding that “New York law
21   deems any product or label that fails to conform to [New York Agm. Law] definitions
22   ‘adulterated’ or ‘misbranded,’ and thus unlawful.”).
23         27.    New York Agm. Law § 201 specifically provides that “[f]ood shall be deemed
24   to be misbranded . . . If it is an imitation of another food, unless its label bears the word
25   “imitation” and immediately thereafter the name of the food imitated in type of uniform
26   size and equal prominence, followed by a statement showing the constituents thereof”
27   Moreover, Part 259.1 of Title 1 of the New York Codes, Rules and Regulations of the State
28


                                              - 10 -
                          AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
                Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 11 of 35


 1   of New York (1 NYCRR § 259.1), incorporates by reference the regulatory requirements
 2   for food labeling under the FDCA:
 3             For the purpose of the enforcement of article 17 of the Agriculture and
               Markets Law, and except where in conflict with the statutes of this State or
 4
               with rules and regulations promulgated by the commissioner, the
 5             commissioner hereby adopts the current regulations as they appear in title 21
               of the Code of Federal Regulations (revised as of April 1, 2013) … in the area
 6
               of food packaging and labeling as follows: . . . (2) Part 100 of title 21 of
 7             the Code of Federal Regulations [21 C.F.R. 100 et seq.], containing Federal
 8             definitions and standards for food packaging and labeling General at pages 5-
               10 . . . .
 9
     1 NYCRR § 259.1(a)(2).
10
                Defendant’s Misleading Labeling Practices Would Deceive, be Material
11                      to, and be Relied Upon By, a Reasonable Consumer
12
               28.     Defendant’s misleading labeling practices were material to and relied upon by
13
     Plaintiffs and the Class. These practices would also be material to and relied upon by the
14
     reasonable consumer, since reasonable consumers naturally attach considerable
15
     importance to the quality and authenticity of the products they believe they are receiving.
16
               29.     The FDA definition of white chocolate is not an obscure regulation that is of
17
     exclusive concern to food regulators. On the contrary, it is intended to reflect consumers’
18
     expectations about authentic white chocolate and ensure that they actually receive what
19
     they have been led to believe they are purchasing: white chocolate.
20
               30.     These expectations are confirmed by numerous culinary experts:
21
               Cocoa butter on its own doesn’t taste very good, so it’s mixed with milk solids, milk fat,
22             sugar, and vanilla to create white chocolate as we know i[t]. In the United States, the FDA
               says that in order to be labeled as such, white chocolate must be (by weight) at least 20%
23             cocoa butter, 14% total milk solids, and 3.5% milk fat, and no more than 55% sugar or
24             other sweeteners.

25                                      Gwen Watson, GourmetGiftBaskets.com4

26             And while not all white chocolates are created equal—some people claim that there
27             are artisan styles that are actually quite tasty—the FDA had to put a standard of

28   4
         https://www.gourmetgiftbaskets.com/Blog/post/white-chocolate-isnt-really-chocolate.aspx


                                                     - 11 -
                                 AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
               Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 12 of 35


 1            identity in place for white chocolate in 2004 to prevent manufacturers from making
              the stuff even more fake with vegetable oils and other gross ingredients. So whether
 2            you get the crappy white stuff or the supposedly nicer ivory -colored stuff (you’ll
              never see me with either), it must contain at least 20 percent cocoa butter, 14 percent
 3            milk solids, 3.5 percent milk fat, and no more than 55 percent sugar or other
 4            sweeteners.

 5                                     Gabriel Van Tassel, MyRecipes.com 5

 6            Not only does white chocolate have a different production process, it also does not possess
 7            the antioxidant properties of chocolate. It is also lacking in the other defining ingredients
              of chocolate such as thiamine, riboflavin, theobromine and phenylethylamine. It also only
 8            has trace amounts of caffeine.

 9            Due to the drastic difference in the two confections there are separate regulations that
              define what may be sold as “white chocolate”. Since 2004 the United States has held white
10            chocolate to the standards that it must be (by weight) 20% cocoa butter, 14% total milk
11            solids, and 3.5% milk fat. It can contain no more that 55% sugar or other sweeteners.

12                                               SinfulSweetspgh.com6

13            31.    Plaintiffs and the Class did not know, and had no reason to know, that the
14   Products did not contain white chocolate. Had Plaintiffs and Class members known
15   Defendant’s Products did not contain white chocolate, they would not have bought the
16   Products.
17            32.    Defendant’s Product labeling is deceptive and misleading and was designed
18   to increase sales of the Products. Defendant’s misrepresentations are part of its systematic
19   Product labeling and packaging practices.
20            33.    Defendant may argue that the small-type “Natural Flavor” representation
21   adjacent to the Product names on the labels clarifies to reasonable consumers that the
22   “White Chocolate” in question is merely a flavoring and not an actual ingredient. This is
23   not so, however.
24            34.    Preliminarily, it bears emphasis that Defendant does not actually adhere to
25   FDA requirements for apprising consumers that its “White Chocolate” is merely a
26
27   5
         http://www.myrecipes.com/extracrispy/what-is-white-chocolate
     6
28       https://www.sinfulsweetspgh.com/white-chocolate-the-non-chocolate/


                                                   - 12 -
                               AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
            Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 13 of 35


 1   flavoring designed to mimic the taste of authentic white chocolate—and not itself authentic
 2   white chocolate. These regulations provide in pertinent part:
 3         If the food is one that is commonly expected to contain a characterizing food ingredient,
           e.g., strawberries in “strawberry shortcake”, and the food contains natural flavor derived
 4         from such ingredient and an amount of characterizing ingredient insufficient to
           independently characterize the food, or the food contains no such ingredient, the name of
 5         the characterizing flavor may be immediately preceded by the word “natural” and shall be
 6         immediately followed by the word “flavored” in letters not less than one-half the height of
           the letters in the name of the characterizing flavor, e.g., "natural strawberry flavored
 7         shortcake," or "strawberry flavored shortcake." (emphases added).

 8   21 C.F.R. § 101.22(i)(1)(i).
 9
           35.    As with the FDA’s definition of white chocolate, these regulations are
10
     designed to ensure that consumers properly understand what they are purchasing. If
11
     followed, they would have required Defendant to describe the Products as “Natural White
12
     Chocolate Macadamia Flavored” (Luna) and “Natural White Chocolate Macadamia Nut
13
     Flavored” (Clif). The latter formulations make clear that “White Chocolate” describes a
14
     flavoring rather than an ingredient.
15
           36.    By contrast, Defendant’s formulation—whereby the adjective “flavored” is
16
     replaced with the noun “flavor”—encourages reasonable consumers to dissociate “Natural
17
     Flavor” from “White Chocolate” and to treat the former as an independent statement
18
     celebrating the authenticity or naturalness of the Products. This dissociation is further
19
     encouraged by the small font size of “Natural Flavor” on each Product label, which is less
20
     than half than one-half the size of its adjacent “White Chocolate” label representation. The
21
     font size of “Natural Flavor” on the Products not only constitutes a further violation of the
22
     above FDA regulation, it is also small enough for reasonable consumers to easily overlook
23
     the statement, and thus be less likely to question the authenticity of the “White Chocolate”
24
     found in the Products.
25
           37.    To the extent reasonable consumers would associate “Natural Flavor” with
26
     “White Chocolate” when viewing Defendant’s labeling for the Products, this would simply
27
     reinforce the mistaken inference that there is actual white chocolate in the Products, since
28


                                                - 13 -
                            AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
               Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 14 of 35


 1   the presence of white chocolate is the most obvious “natural” source of the white chocolate
 2   flavor.
 3          38.     The foregoing is substantiated by many public discussions of the meaning of
 4   “Natural Flavor.” Abbey Stokes, a Regulatory Compliance Specialist in Labeling
 5   Compliance and Nutrition Services at Mérieux NutriSciences, observes
 6          Natural Flavors: When you see the word “natural” on your yogurt label, you might
            assume that it means the product is flavored using strawberries. However, there are two
 7          different scenarios for how the product derives its berry flavor. When the yogurt contains
            actual strawberries and they are added in a high enough quantity to characterize the
 8          strawberry flavor independently, the name of the food would simply be “Strawberry
 9          Yogurt.”

10          But in some cases, instead of using actual berries, the yogurt may contain a natural flavor
            derived from the fruit that simulates and provides the characterizing strawberry flavor. In
11          this case, the common name of the product is “Strawberry Flavored Yogurt.” If there are
            not enough strawberries in the product to characterize the primary flavor, and a
12          manufacturer needs to use an additional natural strawberry flavor, the product name must
13          be “Naturally Flavored Strawberry Yogurt.”7

14          39.     Stokes makes clear that “Natural Flavors” misleadingly conveys to reasonable
15   consumers that the flavor one associates with a given product is created by the ingredient
16   that naturally creates it. Thus, reasonable consumers would assume that “White
17   Chocolate… Natural Flavor” communicates to consumers that the white chocolate flavor
18   has been generated naturally, through the actual presence of white chocolate. The specific
19   requirements of 21 C.F.R. § 101.22(i)(1)(i) exist for the precise purpose of preempting this
20   inference, in that they give consumers to understand that the substance qualified with
21   “Natural Flavor” merely describes how the product is flavored, not what is actually in it.
22          40.     In a similar vein, health journalist Amanda Woerner attempts to dispel the
23   confusion that “Natural Flavor” creates in the mind of the reasonable consumer:
24          Look at the food label of almost any packaged good you consume and odds are you’ll spot
            the term “natural flavors.” But have you ever wondered what this mysterious additive
25          actually contains? The answer isn’t as clear as you might think.
26
27   7
        http://foodsafety.merieuxnutrisciences.com/2018/05/31/understanding-how-natural-artificial-flavors-
28   impact-food-product-naming/ (emphases added)


                                                 - 14 -
                             AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
               Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 15 of 35


 1             Though natural flavors may sound better than their presumably chemical-laden
               alternative—artificial flavors—it turns out they are not actually all that different from one
 2             another.
 3             We got to the bottom of the difference between artificial and natural flavoring—and what
 4             it might mean for your health. . . . .

 5             So what distinguishes an artificial flavor from a “natural” flavor? Not much, according to
               Andrews. “The largest difference is that natural flavors are coming from natural sources—
 6             the original ingredient is found in nature and then purified and extracted and added back
               into the food.”
 7
 8             But, that doesn’t necessarily mean the “natural flavors” in your blueberry granola bar are
               simply . . . crushed-up blueberries. Rather, they probably consist of a chemical originally
 9             found in blueberries, enhanced and added into your food in a lab.8

10
               41.    Again, the natural effect of “Natural Flavor” on the mind of the reasonable
11
     consumer is to reinforce the mistaken impression that a product is authentic because the
12
     flavor in question originates in the ingredient which naturally gives rise to that flavor—
13
     white chocolate in the instant action. Reasonable consumers are unaware of the FDA’s
14
     esoteric definition of “Natural Flavor,” according to which the term “means the essential
15
     oil, oleoresin, essence or extractive, protein hydrolysate, distillate, or any product of
16
     roasting, heating or enzymolysis, which contains the flavoring constituents derived from a
17
     spice, fruit or fruit juice, vegetable or vegetable juice, edible yeast, herb, bark, bud, root,
18
     leaf or other similar plant material, meat, seafood, poultry, eggs, dairy products, or
19
     fermentation products thereof . . . .” 21 C.F.R. § 501.22(a)(3).
20
               42.    Health writers have also recognized that presenting “Natural Flavor” with
21
     inappropriately small font can be used to further sow the consumer confusion that the term
22
     itself is already liable to create. Kevin Farrell observes:
23
               “Made with natural flavor” is slapped on countless cereal boxes, bottled beverages and
24             even candy wrappers. Jelly Belly jelly beans: made with natural flavors. La Croix sparkling
               water: made with natural flavors. Even Girl Scout Cookies make the vague claim. But for
25             all its ubiquitousness, what exactly is natural flavor?
26
               Although the term is meant to imbue foods with a beneficial halo implying health and
27             nutrition, the inclusion of natural flavor doesn’t in any way mean that a product is actually
28
     8
         https://dailyburn.com/life/health/what-are-natural-flavors/ (emphasis added)

                                                    - 15 -
                                AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
                Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 16 of 35


 1             good for you. Products that boast natural flavor on their packaging can still be chock full
               of artificial sweeteners, trans fats, genetically-modified proteins, and any other number of
 2             nutritional boogeymen. To be naturally flavored doesn’t even preclude something from
               also being artificially flavored . . . .
 3
 4             Food manufacturers take full advantage of the generous FDA natural flavor guidelines at
               every conceivable opportunity when it comes to marketing products meant for
 5             consumption. The Environmental Working Group even found that among 80,000 food
               products studied, only salt, water and sugar appear on nutrition labels more often than
 6             natural flavor. In meaning nearly anything, it effectively means nothing.
 7             In perhaps a signal that the FDA recognizes the manner in which companies may take
 8             advantage of this purposefully broad term, the food watchdog does flex its regulatory
               muscles on the font size used to market natural flavors on packaging. In the event that a
 9             company is dubiously using natural flavor to distract from a lack of an ingredient
               consumers would reasonably associate with a food—like a strawberry-less strawberry
10             shortcake . . . .9
11
               43.    This perfectly describes Defendant’s strategy in the instant action. As noted
12
     above, Defendant’s decision to employ “Natural Flavor” rather than adhere to the precise
13
     syntax required by the FDA functions to obscure the fact that the “White Chocolate” in
14
     question is merely a flavoring.
15
               44.    Defendant compounds this deceptive effect and violates FDA regulations
16
     again when it displays the already deceptive “Natural Flavor” in a font size that is less than
17
     one-half the size of the “White Chocolate” flavor it supposedly qualifies. The effect of this
18
     will be to either (1) to cause consumers to entirely overlook the “Natural Flavor” qualifier;
19
     or (2) to cause them not to regard it as a qualifier, because the small font has combined
20
     with syntax that encourages consumers to dissociate it from what it supposedly qualifies.
21
     Whether “Natural Flavor” is overlooked or misinterpreted, the effect is the same—to lead
22
     consumers to believe they are receiving actual white chocolate when they are not.
23
               45.    Defendant might remonstrate that no reasonable consumer would expect to
24
     find actual white chocolate in nutrition bars like the Products. This is not so, however.
25
     While chocolate may once have been associated with unhealthy snack bars of the kind
26
27
     9
         https://www.10best.com/interests/food-culture/the-ugly-truth-about-natural-flavoring/ (emphasis added)
28


                                                    - 16 -
                                AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
             Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 17 of 35


 1   placed in supermarket checkout lanes, this is no longer the case, as both chocolate and
 2   white chocolate are routinely placed in nutrition bars of all sorts.
 3          46.     Two examples of this are found in Exhibit C (displaying the front labels and
 4   ingredient statements of white chocolate nutrition bars). Like Defendant’s Products, these
 5   are health-oriented nutrition bars that make “White Chocolate” representations on their
 6   respective front labels. However, unlike the Products, they actually contain white
 7   chocolate.
 8          47.     The first of these is the Grenade Carb Killa® Protein Chocolate Bar—White
 9   Chocolate Cookie, which contains white chocolate as the first ingredient in the ingredient
10   statement. The second of these examples is the Corazonas® Heartbar Oatmeal Square. Just
11   like both of Defendant’s Products, the Heartbar is a rolled oat-based nutrition bar that is
12   represented as “White Chocolate Macadamia.” Unlike the Products, though, it actually
13   contains white chocolate.10 Thus, Defendant can hardly argue that no reasonable consumer
14   could expect to find actual white chocolate in a rolled oat-based nutrition bar, since such a
15   product is indeed already available on the market. These comparison products demonstrate
16   that health-oriented nutrition bars can and often do contain real white chocolate. Thus,
17   when deciding upon which nutrition bar they want to purchase, consumers can reasonably
18   expect that those products which make a “White Chocolate” representation on their front
19   labels actually contain this signature ingredient. Defendant’s Products run afoul of and
20   exploit this reasonable consumer expectation by authorizing the placement of its Products
21   alongside bona fide white chocolate nutrition bars, without actually delivering the “White
22   Chocolate” it promises on the Products’ front labels. Defendant therefore preys upon
23   consumers’ lack of understanding of the FDA natural flavor labeling regulations, violates
24   them in the manner described above, and ultimately profits from consumers’ purchasing
25   their deceptively labeled Products.
26
27
     10
28     These products contain, in relevant part, the following ingredients: Grenade Carb Killa (cacao fat and
     dry whole milk), Corazonas (cocoa butter and whole milk powder). See Exhibit C.

                                                 - 17 -
                             AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
            Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 18 of 35


 1   Plaintiffs and the Class Were Injured as a Result of Defendant’s Misrepresentations
 2         48.    As shown above, the presence of milkfat and other dairy products is much of
 3   what gives white chocolate its value in the eyes of reasonable consumers.
 4         49.    Plaintiffs and Class members were thus injured when they paid the full price
 5   of the Products and received a Product inferior to what was represented to them by
 6   Defendant.
 7         50.    Plaintiffs were thus deprived of the benefit of their bargains, injured in an
 8   amount up to the purchase price, to be determined by expert testimony at trial.
 9
10                             CLASS ACTION ALLEGATIONS
11         51.    Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal
12   Rules of Civil Procedure on behalf of the following class:
13         All persons or entities in the United States who made retail purchases of
           Products during the applicable limitations period, and/or such subclasses as
14
           the Court may deem appropriate (“the Nationwide Class”).
15
           52.    In the alternative, Plaintiff JOSLIN seeks to represent a class consisting of:
16
           All persons or entities who made retail purchases of the Products in California
17         during the applicable limitations period, and/or such subclasses as the Court
18         may deem appropriate (“the California Class”).

19         53.    Also in the alternative, Plaintiff DAVIS seeks to represent a class consisting
20   of:
21         All persons or entities who made retail purchases of the Products in New York
           during the applicable limitations period, and/or such subclasses as the Court
22         may deem appropriate (“the New York Class”).
23
           54.    The proposed Classes exclude current and former officers and directors of
24
     Defendant, members of the immediate families of the officers and directors of Defendant,
25
     Defendant’s legal representatives, heirs, successors, assigns, and any entity in which they
26
     have or have had a controlling interest, and the judicial officer to whom this lawsuit is
27
     assigned.
28


                                              - 18 -
                          AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
            Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 19 of 35


 1         55.    The members of the Classes are so numerous that joinder of all members is
 2   impracticable. While the exact number of Class members is unknown to Plaintiffs at this
 3   time and can only be ascertained through the appropriate discovery, Plaintiffs believe that
 4   there are thousands of members in the proposed Classes. Other members of the Classes
 5   may be identified from records maintained by Defendant and may be notified of the
 6   pendency of this action by mail, or by advertisement, using the form of notice similar to
 7   that customarily used in class actions such as this.
 8         56.    Plaintiffs’ claims are typical of those of the Class members because Plaintiffs
 9   and the other Class members sustained damages arising out of the same wrongful conduct,
10   as detailed herein. Plaintiffs and other Class members purchased Defendant’s Products and
11   sustained similar injuries arising out of Defendant’s conduct in violation of Federal law,
12   California law, New York law, and the laws of the other 48 states and the District of
13   Columbia. Defendant’s unlawful, unfair, and fraudulent business practices create the same
14   consumer confusion and deception, and thus the same injury, irrespective of where they
15   occurred or were experienced. The injuries of the Classes were caused directly by
16   Defendant’s unfair and deceptive practices. In addition, the factual underpinning of
17   Defendant’s misconduct is common to all Class members and represents a common thread
18   of misconduct resulting in injury to all members of the Classes. Plaintiffs’ claims arise
19   from the same practices and course of conduct that give rise to the claims of the members
20   of the Classes and are based on the same legal theories. Plaintiffs will fairly and adequately
21   protect the interests of the members of the Classes in that Plaintiffs have no interests
22   antagonistic to those of the other members of the Classes. Plaintiffs have retained
23   experienced and competent counsel.
24         57.    A class action is superior to other available methods for the fair and efficient
25   adjudication of this controversy. Since the damages sustained by individual Class members
26   may be relatively small, the expense and burden of individual litigation make it
27   impracticable for the members of the Classes to individually seek redress for the wrongful
28


                                               - 19 -
                           AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
            Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 20 of 35


 1   conduct alleged herein. If Class treatment of these claims were not available, Defendant
 2   would unfairly receive millions of dollars or more in improper charges.
 3         58.    Common questions of law and fact exist as to all members of the Classes and
 4   predominate over any questions solely affecting individual members of the Classes.
 5   Among the common questions of law fact to the Classes are:
 6        i. Whether Defendant labeled, packaged, marketed, advertised and/or sold Products
 7            to Plaintiffs and Class members, using false, misleading and/or deceptive
 8            packaging and labeling;
 9       ii. Whether Defendant’s actions constitute violations of the consumer protection
10            laws of California, New York, and the other states and the District of Columbia;
11       iii. Whether Defendant omitted and/or misrepresented material facts in connection
12            with the labeling, ingredients, marketing, advertising and/or sale of Products;
13       iv. Whether Defendant’s labeling, packaging, marketing, advertising and/or selling
14            of Products constituted an unfair, unlawful or fraudulent practice;
15       v. Whether, and to what extent, injunctive relief should be imposed on Defendant to
16            prevent such conduct in the future;
17       vi. Whether the members of the Classes have sustained damages as a result of
18            Defendant’s wrongful conduct;
19      vii. The appropriate measure of damages and/or other relief; and
20     viii. Whether Defendant should be enjoined from continuing their unlawful practices.
21         59.    The Classes are readily definable, and prosecution of this action as a Class
22   action will reduce the possibility of repetitious litigation. Plaintiffs know of no difficulty
23   which will be encountered in the management of this litigation which would preclude its
24   maintenance as a Class action.
25         60.    A class action is superior to other available methods for the fair and efficient
26   adjudication of this controversy. The damages suffered by any individual class member are
27   too small to make it economically feasible for an individual class member to prosecute a
28   separate action, and it is desirable for judicial efficiency to concentrate the litigation of the


                                               - 20 -
                           AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
               Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 21 of 35


 1   claims in this forum. Furthermore, the adjudication of this controversy through a class
 2   action will avoid the potentially inconsistent and conflicting adjudications of the claims
 3   asserted herein. There will be no difficulty in the management of this action as a class
 4   action.
 5         61.      The prerequisites to maintaining a class action for injunctive relief or
 6   equitable relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused to act
 7   on grounds generally applicable to the Classes, thereby making appropriate final injunctive
 8   or equitable relief with respect to the Classes as a whole.
 9         62.      The prerequisites to maintaining a class action for injunctive relief or
10   equitable relief pursuant to Rule 23(b)(3) are met, as questions of law or fact common to
11   the Classes predominate over any questions affecting only individual members and a class
12   action is superior to other available methods for fairly and efficiently adjudicating the
13   controversy.
14         63.      The prosecution of separate actions by members of the Classes would create
15   a risk of establishing inconsistent rulings and/or incompatible standards of conduct for
16   Defendant. Additionally, individual actions may be dispositive of the interest of all
17   members of the Class, although certain Class members are not parties to such actions.
18         64.      Defendant’s conduct is generally applicable to the Classes as a whole and
19   Plaintiffs seek, inter alia, equitable remedies with respect to the Classes as a whole. As
20   such, Defendant’s systematic policies and practices make declaratory relief with respect to
21   the Class as a whole appropriate.
22
23
24
25
26
27
28


                                               - 21 -
                           AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
            Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 22 of 35


 1                                    CAUSES OF ACTION
 2                                           COUNT I.
 3
       VIOLATIONS OF CALIFORNIA’S CONSUMER LEGAL REMEDIES ACT,
 4                      (Cal. Civ. Code § 1750, et seq.)
 5
     (brought individually and on behalf of the Nationwide Class, in conjunction with the
 6   substantively similar consumer protection laws of the other states and the District of
 7   Columbia to the extent California law is inapplicable to out-of-state Class members,
                    or, in the alternative, on behalf of the California Class)
 8
 9         65.    Plaintiffs reallege and incorporate herein by reference the allegations

10   contained in all preceding paragraphs, and further allege as follows:

11         66.    Plaintiffs bring this claim individually and on behalf of the other members of

12   the Nationwide Class for Defendant’s violations of California’s Consumer Legal Remedies

13   Act (“CLRA”), Cal. Civ. Code § 1750, et seq., including § 1761(d).

14         67.    Alternatively, should the Court not certify Plaintiffs’ proposed Nationwide

15   Class, Plaintiff JOSLIN brings this claim individually and on behalf of the members of the

16   California Class for Defendant’s violations of California’s Consumer Legal Remedies Act

17   (“CLRA”), Cal. Civ. Code § 1750, et seq., including § 1761(d).

18         68.    Plaintiffs and members of the Nationwide Class and California Class are

19   consumers who purchased the Products for personal, family or household purposes.

20   Plaintiffs and members of the Nationwide Class and California Class are “consumers” as

21   that term is defined by the CLRA in Cal. Civ. Code § 1761(d). Plaintiffs and the members

22   of the Nationwide Class and California Class are not sophisticated experts with

23   independent knowledge of corporate branding, labeling and marketing practices.

24         69.    The Products that Plaintiffs and other members of the Nationwide Class and

25   California Class purchased from Defendant were “goods” within the meaning of Cal. Civ.

26   Code § 1761(a).

27
28


                                              - 22 -
                          AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
            Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 23 of 35


 1         70.    Defendant’s actions, representations, and conduct violated, and continue to
 2   violate the CLRA, because they extend to transactions that intended to result, or which
 3   have resulted in, the sale of goods to consumers.
 4         71.    California’s Consumers Legal Remedies Act, Cal. Civ. Code § 1770(a)(5),
 5   prohibits “[r]epresenting that goods or services have sponsorship, approval, characteristics,
 6   ingredients, uses, benefits, or quantities which they do not have or that a person has a
 7   sponsorship, approval, status, affiliation, or connection which he or she does not have.” By
 8   engaging in the conduct set forth herein, Defendant violated and continues to violate
 9   Section 1770(a)(5) of the CLRA, because Defendant’s conduct constitutes unfair methods
10   of competition and unfair or fraudulent acts or practices, in that it misrepresents that the
11   Products have quantities which they do not have.
12         72.    Cal. Civ. Code § 1770(a)(9) further prohibits “[a]dvertising goods or services
13   with intent not to sell them as advertised.” By engaging in the conduct set forth herein,
14   Defendant violated and continues to violate Section 1770(a)(9), because Defendant’s
15   conduct constitutes unfair methods of competition and unfair or fraudulent acts or
16   practices, in that it advertises goods with the intent not to sell the goods as advertised.
17         73.    Plaintiffs and the members of the Nationwide Class and California Class are
18   not sophisticated experts about the corporate branding, labeling and packaging practices.
19   Plaintiffs and members of the Nationwide Class and California Class acted reasonably
20   when they purchased the Products based on their belief that Defendant’s representations
21   were true and lawful.
22         74.    Plaintiffs and members of the Nationwide Class and California Class suffered
23   injuries caused by Defendant because (a) they were denied the benefit of their bargain due
24   to Defendant’s misrepresentations and deceptive mislabeling; (b) the Products did not have
25   the qualities they promised, and (c) they would not have purchased the Products on the
26   same terms absent Defendant’s illegal and misleading conduct as set forth herein, or if the
27   true facts were known concerning Defendant’s representations.
28


                                               - 23 -
                           AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
            Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 24 of 35


 1         75.    On or about February 7, 2018, prior to filing this action, a CLRA notice letter
 2   was served on Defendant which complies in all respects with California Civil Code
 3   § 1782(a). Plaintiff JOSLIN sent Defendant, on behalf of herself and the proposed
 4   Nationwide Class and California Class, a letter via certified mail with return receipt
 5   requested. The letter advised Defendant that they are in violation of the CLRA and
 6   demanded that they cease and desist from such violations and make full restitution by
 7   refunding the monies received therefrom. See Exhibit D.
 8         76.    Wherefore, Plaintiffs seek damages, restitution, and injunctive relief for these
 9   violations of the CLRA.
10
11                                          COUNT II.
12           VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW,
13               (California Business & Professions Code § 17200, et seq.)

14   (brought individually and on behalf of the Nationwide Class, in conjunction with the
15   substantively similar consumer protection laws of the other states and the District of
     Columbia to the extent California law is inapplicable to out-of-state Class members,
16                  or, in the alternative, on behalf of the California Class).
17         77.    Plaintiffs reallege and incorporate herein by reference the allegations
18   contained in all preceding paragraphs, and further allege as follows:
19         78.    Plaintiffs bring this claim individually and on behalf of the other members of
20   the Nationwide Class for Defendant’s violations of California’s Unfair Competition Law
21   (“UCL”), Cal. Bus. & Prof. Code § 17200, et seq.
22         79.    Alternatively, should the Court not certify Plaintiffs’ proposed Nationwide
23   Class, Plaintiff JOSLIN brings this claim individually and on behalf of the members of the
24   California Class for Defendant’s violations of California’s Unfair Competition Law, Cal.
25   Bus. & Prof. Code § 17200, et seq.
26
27
28


                                              - 24 -
                          AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
            Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 25 of 35


 1         80.    The UCL provides, in pertinent part: “Unfair competition shall mean and
 2   include unlawful, unfair or fraudulent business practices and unfair, deceptive, untrue or
 3   misleading advertising.”
 4         81.    Defendant violates federal and California law because the Products do not
 5   contain white chocolate.
 6         82.    Defendant’s business practices, described herein, violates the “unlawful”
 7   prong of the UCL by violating 21 CFR § 163.124, 21 C.F.R. § 101.22(i)(1)(i), and their
 8   incorporation into California law through the Sherman Act. See Cal. Health and Saf. Code
 9   § 110100(a) (“All food labeling regulations and any amendments to those regulations
10   adopted pursuant to the federal act, in effect on January 1, 1993, or adopted on or after that
11   date shall be the food labeling regulations of this state.”). Defendant also violates other
12   portions of the California Health and Safety Code, as described in ¶ 24 above.
13         83.    Since deception is not an element of violating 21 CFR § 163.124 and 21
14   C.F.R. § 101.22(i)(1)(i), discussed above, Defendant violates these regulations irrespective
15   of whether reasonable consumers would be deceived by the Product labels. Accordingly,
16   Defendant also violates the “unlawful” prong of the UCL irrespective of any deception.
17   See Bruton v. Gerber Prods. Co., 703 F. App'x 468, 471-72 (9th Cir. 2017) (“The UCL's
18   unlawful prong "borrows" predicate legal violations and treats them as independently
19   actionable under the UCL… The best reading of California precedent is that the reasonable
20   consumer test is a requirement under the UCL's unlawful prong only when it is an element
21   of the predicate violation… The predicate violation here is of California's Sherman
22   Law, see Cal. Health & Safety Code §§ 110760, 110765, which itself incorporates
23   standards set by FDA regulations, see id. §§ 110100, 110670. These FDA regulations
24   include no requirement that the public be likely to experience deception… We reverse the
25   district court's grant of summary judgment to Gerber on Bruton's claims that the labels
26   were unlawful in violation of the UCL.”).
27         84.    Defendant’s business practices, described herein, violated the “unfair” prong
28   of the UCL in that their conduct is substantially injurious to consumers, offends public


                                               - 25 -
                           AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
            Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 26 of 35


 1   policy, and is immoral, unethical, oppressive, and unscrupulous, as the gravity of the
 2   conduct outweighs any alleged benefits. Defendant’s advertising is of no benefit to
 3   consumers. And its deceptive advertising offends the public policy advanced by the FDCA
 4   to ensure that “foods are safe, wholesome, sanitary, and properly labeled.” 21 U.S.C.
 5   § 393(b)(2)(A).
 6         85.   Defendant violated and continues to violate the “fraudulent” prong of the UCL
 7   by misleading Plaintiffs and members of the Nationwide Class and California Class into
 8   believing that the Products contain white chocolate when they do not.
 9         86.   Plaintiffs and members of the Nationwide Class and California Class are not
10   sophisticated experts about the corporate branding, and labeling practices of the Products.
11   Plaintiffs and members of the Nationwide Class and California Class acted reasonably
12   when they purchased the Products based on their belief that Defendant’s representations
13   were true and lawful.
14         87.   Plaintiffs and members of the Nationwide Class and California Class lost
15   money or property as a result of Defendant’s UCL violations because (a) they were denied
16   the benefit of their bargain due to Defendant’s mislabeling and misrepresentations; (b) the
17   Products did not have the characteristics promised, and (c) they would not have purchased
18   the Products on the same terms absent Defendant’s illegal and misleading conduct as set
19   forth herein, or if the true facts were known concerning Defendant’s representations.
20
21
22
23
24
25
26
27
28


                                              - 26 -
                          AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
            Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 27 of 35


 1                                           COUNT III.
 2            VIOLATION OF CALIFORNIA’S FALSE ADVERTISING LAW,
 3                (California Business & Professions Code § 17500, et seq.)

 4    (Brought Individually and on behalf of the Nationwide Class, in conjunction with
 5      the substantively similar consumer protection laws of the other states and the
     District of Columbia to the extent California law is inapplicable to out-of-state Class
 6             members, or, in the alternative, on behalf of the California Class).
 7         88.      Plaintiffs reallege and incorporate herein by reference the allegations
 8   contained in all preceding paragraphs, and further allege as follows:
 9         89.      Plaintiffs bring this claim individually and on behalf of the other members of
10   the Nationwide Class for Defendant’s violations of California’s False Advertising Law
11   (“FAL”), Cal. Bus. & Prof. Code § 17500, et seq.
12         90.      Alternatively, should the Court not certify Plaintiffs’ proposed Nationwide
13   Class, Plaintiff JOSLIN brings this claim individually and on behalf of the members of the
14   California Class for Defendant’s violations of California’s False Advertising Law
15   (“FAL”), Cal. Bus. & Prof. Code § 17500, et seq.
16         91.      Under the FAL, the State of California makes it “unlawful for any person to
17   make or disseminate or cause to be made or disseminated before the public in this state, …
18   in any advertising device … or in any other manner or means whatever, including over the
19   Internet, any statement, concerning … personal property or services, professional or
20   otherwise, or performance or disposition thereof, which is untrue or misleading and which
21   is known, or which by the exercise of reasonable care should be known, to be untrue or
22   misleading.”
23         92.      Defendant engages in a scheme of offering misbranded Products for sale to
24   Plaintiffs and members of the Nationwide Class and California Class by way of labeling
25   the Products as being white chocolate Products when they contain no white chocolate. This
26   practice misrepresents the ingredients and quality of the misbranded Products. Defendant’s
27   advertisements and inducements were made in California and come within the definition
28


                                                - 27 -
                            AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
            Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 28 of 35


 1   of advertising as contained in Bus. & Prof. Code § 17500, et seq. in that the Products’
 2   misleading labeling packaging was intended by Defendant as an inducement to purchase
 3   them. Defendant knew that its representations were inaccurate and misleading.
 4         93.    Defendant violated federal and California law because the Products are
 5   advertised as containing white chocolate when they in fact do not.
 6         94.    Defendant violated § 17500, et seq. by misleading Plaintiffs and the members
 7   of the Nationwide Class and California Class into believing that the Products contain white
 8   chocolate.
 9         95.    Defendant knew or should have known, through the exercise of reasonable
10   care that the Products were and continue to be misbranded, and that their representations
11   about the ingredients and quality of the Products were untrue and misleading.
12         96.    Plaintiffs and the members of the Nationwide Class and California Class lost
13   money or property as a result of Defendant’s FAL violations because (a) they were denied
14   the benefit of their bargain due to Defendant’s misrepresentations; (b) the Products did not
15   have the characteristics, benefits, or qualities promised, and (c) they would not have
16   purchased the Products on the same terms absent Defendant’s illegal and misleading
17   conduct as set forth herein, or if the true facts were known concerning Defendant’s
18   representations.
19
20                                          COUNT IV.
21     INJUNCTION FOR VIOLATIONS OF THE NEW YORK DECEPTIVE AND
22                      UNFAIR TRADE PRACTICES ACT
                      (New York General Business Law § 349)
23           (Brought Individually and on Behalf of the New York Class)
24         97.    Plaintiff DAVIS realleges and incorporates herein by reference the allegations
25   contained in all preceding paragraphs, and further alleges as follows:
26         98.    Plaintiff DAVIS brings this claim individually and on behalf of the other
27   members of the New York Class for an injunction for violations of New York’s Deceptive
28


                                              - 28 -
                          AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
            Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 29 of 35


 1   Acts or Practices Law, General Business Law (“NY GBL”) § 349.
 2         99.    NY GBL § 349 provides that “deceptive acts or practices in the conduct of
 3   any business, trade or commerce or in the furnishing of any service in this state are . . .
 4   unlawful.”
 5         100. Under the New York Gen. Bus. Code § 349, it is not necessary to prove
 6   justifiable reliance. (“To the extent that the Appellate Division order imposed a reliance
 7   requirement on General Business Law [§] 349 . . . claims, it was error. Justifiable reliance
 8   by the plaintiff is not an element of the statutory claim.” Koch v. Acker, Merrall & Condit
 9   Co., 18 N.Y.3d 940, 941 (N.Y. App. Div. 2012) (internal citations omitted)).
10         101. The practices employed by Defendant, whereby Defendant advertises,
11   promotes, markets and sells their Products as having white chocolate, are unfair, deceptive,
12   misleading and are in violation of the NY GBL § 349. Moreover, New York State law
13   broadly prohibits the misbranding of foods in language identical to that found in regulations
14   promulgated pursuant to the FDCA § 403, 29 U.S.C. 343(d). Under New York Agm. Law
15   § 201, “[f]ood shall be deemed to be misbranded … If it is an imitation of another food,
16   unless its label bears the word “imitation” and immediately thereafter the name of the food
17   imitated in type of uniform size and equal prominence, followed by a statement showing
18   the constituents thereof.”
19         102. Any person who has been injured by reason of any violation of the NY GBL
20   § 349 may bring an action in their own name to enjoin such unlawful acts and practices, an
21   action to recover their actual damages or fifty dollars, whichever is greater, or both such
22   actions. The court may, in its discretion, increase the award of damages to an amount not
23   to exceed three times the actual damages up to one thousand dollars, if the court finds the
24   Defendant willfully or knowingly violated this section. The court may award reasonable
25   attorney's fees to a prevailing plaintiff.
26         103. The foregoing deceptive acts and practices were directed at consumers.
27         104. Defendant should be enjoined from marketing the Products as having “White
28   Chocolate” pursuant to NY GBL § 349.


                                               - 29 -
                           AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
            Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 30 of 35


 1          105. Plaintiffs, on behalf of themselves and all others similarly situated,
 2   respectfully demand a judgment enjoining Defendant’s conduct, awarding costs of this
 3   proceeding and attorneys’ fees, as provided by NY GBL § 349, and such other relief as this
 4   Court deems just and proper.
 5
 6                                           COUNT V.
 7       DAMAGES FOR VIOLATIONS OF THE NEW YORK DECEPTIVE AND
 8                    UNFAIR TRADE PRACTICES ACT
                     (New York General Business Law § 349)
 9
10                 (Brought Individually and on Behalf of the New York Class)

11          106. Plaintiff DAVIS realleges and incorporates herein by reference the allegations
12   contained in all preceding paragraphs, and further alleges as follows:
13          107. Plaintiff DAVIS brings this claim individually and on behalf of the other
14   members of the New York Class for violations of NY GBL § 349.
15          108. Any person who has been injured by reason of any violation of NY GBL §
16   349 may bring an action in their own name to enjoin such unlawful act or practice, an action
17   to recover her actual damages or fifty dollars, whichever is greater, or both such actions.
18   The court may, in its discretion, increase the award of damages to an amount not to exceed
19   three times the actual damages up to one thousand dollars, if the court finds the defendant
20   willfully or knowingly violated this section. The court may award reasonable attorney’s
21   fees to a prevailing plaintiff.
22          109. By the acts and conduct alleged herein, Defendant committed unfair or
23   deceptive acts and practices by misbranding their Products as white chocolate Products,
24   when they do not contain any white chocolate.
25          110. The practices employed by Defendant, whereby Defendant advertises,
26   promotes, markets and sells their Products as containing white chocolate, are unfair,
27   deceptive and misleading and are in violation of New York law and the FDCA.
28          111. The foregoing deceptive acts and practices were directed at consumers.


                                                - 30 -
                            AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
           Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 31 of 35


 1         112. Plaintiff DAVIS and the other New York Class members suffered a loss as a
 2   result of Defendant’s deceptive and unfair trade acts. Specifically, as a result of
 3   Defendant’s deceptive and unfair acts and practices, Plaintiff DAVIS and the other New
 4   York Class members suffered monetary losses associated with the purchase of Products,
 5   i.e., receiving a Product inferior to what was warranted to them by Defendant. To be made
 6   whole, they must receive the difference between the actual value of the Products and the
 7   value as misrepresented to them by Defendant.
 8
 9                                         COUNT VI.
10     DAMAGES AND INJUCTIVE RELIEF FOR VIOLATIONS OF NEW YORK
11              GENERAL BUSINESS LAW §§ 350 AND 350-a(1)
                         (FALSE ADVERTISING)
12
13                (brought individually and on behalf of the New York Class)

14         113. This claim is brought on behalf of Plaintiff DAVIS and members of the New
15   York Class against Defendant.
16         114. Plaintiff DAVIS and members of the New York Class reallege and incorporate
17   by reference the allegations contained in all preceding paragraphs, and further allege as
18   follows:
19         115. Defendant is engaged in the “conduct of … business, trade or commerce”
20   within the meaning of N.Y. Gen. Bus. Law § 350.
21         116. New York Gen. Bus. Law § 350 makes unlawful “[f]alse advertising in the
22   conduct of any business, trade or commerce.” False advertising includes “advertising,
23   including labeling, of a commodity … if such advertising is misleading in a material
24   respect,” taking into account “the extent to which the advertising fails to reveal facts
25   material in light of … representations [made] with respect to the commodity …” N.Y. Gen.
26   Bus. Law § 350-a(1).
27         117. Defendant caused to be made or disseminated through New York, through
28   advertising, marketing and other publications, statements that were untrue or misleading,


                                             - 31 -
                         AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
            Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 32 of 35


 1   and that were known, or which by the exercise of reasonable care should have been known
 2   to Defendant, to be untrue and misleading to consumers and the New York Class.
 3         118. Defendant’s misrepresentations and misrepresentations as described herein
 4   were material and substantially uniform in content, presentation, and impact upon
 5   consumers at large. Consumers purchasing the Products were and continue to be exposed
 6   to Defendant’s material misrepresentations.
 7         119. Defendant violates N.Y. Gen. Bus. Law § 350 because the misrepresentations
 8   and/or omissions regarding the Products, as set forth above, were material and likely to
 9   deceive a reasonable consumer.
10         120. Plaintiff DAVIS and members of the New York Class have suffered an injury,
11   including the loss of money or property, as a result of Defendant’s false and misleading
12   advertising. In purchasing the Products, Plaintiff DAVIS and members of the New York
13   Class relied on the misrepresentations and/or omissions relating to the quality of the
14   Products. Those representations were false and/or misleading because the Products were
15   advertised as white chocolate Products but did not contain white chocolate, denying
16   Plaintiff DAVIS and the members of the New York Class the benefit of their bargain.
17         121. Pursuant to N.Y. Gen. Bus. Law § 350-e, Plaintiff DAVIS and members of
18   the New York Class seek monetary damages (including actual damages and minimum,
19   punitive, or treble and/or statutory damages pursuant to GBL § 350-a(1)), injunctive relief,
20   restitution and disgorgement of all monies obtained by means of Defendant’s unlawful
21   conduct, interest, and attorneys’ fees and costs.
22
23
24
25
26
27
28


                                              - 32 -
                          AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
            Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 33 of 35


 1                                           COUNT VII
 2                                  COMMON LAW FRAUD
 3      (brought individually and on behalf of the Nationwide Class under California
     common law or, in the alternative, on behalf of the New York and California Classes
 4
                             under those states’ respective laws)
 5
           122. Plaintiffs reallege and incorporate herein by reference the allegations
 6
     contained in all preceding paragraphs, and further alleges as follows:
 7
           123. Defendant intentionally made materially false and misleading claims through
 8
     its representations that the Products contain white chocolate, intending that Plaintiffs and
 9
     the Class rely on them.
10
           124. Plaintiffs and Class members reasonably relied on Defendant’s false and
11
     misleading representations and omissions. They did not know, and had no reason to know,
12
     the truth about the Products as the time they purchased them. They would not have
13
     purchased the Products had they known the truth—viz., that they do not contain white
14
     chocolate.
15
           125. Plaintiffs and Class members have been injured as a result of Defendant’s
16
     fraudulent conduct and must be compensated in an amount to be determined at trial.
17
18
19
20
21
22
23
24
25
26
27
28


                                              - 33 -
                          AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
           Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 34 of 35


 1                                    PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiffs, on behalf of themselves and all others similarly situated,
 3   pray for relief and judgment against Defendant as follows:
 4         A.    For an Order certifying the Nationwide Class and under Rule 23 of the Federal
 5               Rules of Civil Procedure and naming Plaintiffs as representatives of the Class
 6               and Plaintiffs’ attorneys as Class counsel to represent members of the Class;
 7         B.    In the alternative, for an Order certifying the California Class and appointing
 8               Plaintiff JOSLIN as Class representative and Plaintiff JOSLIN’s attorney as
 9               Class counsel;
10         C.    Also in the alternative, for an Order certifying the New York Class and
11               appointing Plaintiff DAVIS as Class representative and Plaintiff DAVIS’s
12               attorney as Class counsel;
13         D.    For an Order declaring that Defendant’s conduct violates the statutes
14               referenced herein;
15         E.    For an Order finding in favor of Plaintiffs and members of the Class;
16         F.    For compensatory and punitive damages in amounts to be determined by the
17               Court and/or jury;
18         G.    For prejudgment interest on all amounts awarded;
19         H.    For an Order of restitution and all other forms of equitable monetary relief;
20         I.    For injunctive relief compelling Defendant to cease representing the Products
21               as containing white chocolate;
22         J.    For an Order awarding Plaintiffs and members of the Class their reasonable
23               attorneys’ fees and expenses and costs of suit; and
24         K.    For such other and further relief as the Court deems just and proper.
25
26
27
28


                                             - 34 -
                         AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
            Case 4:18-cv-04941-JSW Document 28 Filed 09/09/19 Page 35 of 35


 1                                DEMAND FOR TRIAL BY JURY
 2          Plaintiffs, individually and on behalf of all others similarly situated, hereby demand
 3   a jury trial on all claims so triable.
 4
 5   DATED: September 9, 2019
 6
                                              Respectfully submitted,
 7
 8                                            /s/ C.K. Lee
 9                                            C.K. Lee, Esq.
10                                            /s/ David A. Makman
11                                            David A. Makman, Esq.
12                                            Attorneys for Plaintiffs and the Class
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 35 -
                            AMENDED CLASS ACTION COMPLAINT – 18-cv-04941-JSW
